Citation Nr: 0634026	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.       

The Board reopens the acquired psychiatric disorder claim.  
The reopened claim is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C.  The veteran 
will be notified if he needs to take further action.


FINDINGS OF FACT

1.  In December 1981, the RO notified the veteran of a 
November 1981 rating decision denying a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
claimed as "nervous problems," and of his appeal rights.  
The veteran did not initiate appeal.  

2.  Evidence added to the record after November 1981, on the 
issue of service connection for an acquired psychiatric 
disorder, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; is neither cumulative nor redundant; 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The November 1981 rating decision that denied service 
connection for an acquired psychiatric disorder, claimed as 
"nervous problems," is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

2.  New and material evidence has been received after 
November 1981, to permit reopening of the service connection 
for psychiatric disorder claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302, 20.1103 (2006).  
If a claim for service connection has been previously denied 
and that decision is final, then the claim can be reopened 
and reconsidered only with new and material evidence on that 
claim.   38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers; which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).   Evidence submitted to reopen is 
generally presumed credible.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (per curiam).  All evidence received 
since the last final disallowance is considered.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

In November 1981, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as "nervous problems" and received in 
November 1981.  A December 1981 letter notified the veteran 
of the denial and of his appeal rights.  The veteran did not 
initiate appeal of the 1981 decision, and it is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982).  Thus, there must be new and material evidence on the 
issue of service connection for an acquired psychiatric 
disorder to reopen the claim.  The Board has no jurisdiction 
to address the underlying claim unless it finds new and 
material evidence to reopen the claim.  

The Board concludes that new and material evidence has been 
submitted after the November 1981 rating decision to reopen 
the claim.  It is pertinent that the November 1981 denial 
essentially was based on the RO's conclusion that the anxiety 
reaction episode documented in August 1951, determined to 
have been precipitated by stress from difficulty in school, 
was acute in nature, and that no chronic psychiatric disorder 
became manifested in service.  Clinical records dated after 
November 1981, to include contemporaneous VA compensation and 
pension (C&P) "mental disorders" examination findings, 
reflect present manifestation of acquired psychiatric 
disorder.  Thus, "new" evidence, not existing as of 
November 1981, is now of record, and it is also material as 
it establishes the manifestation of chronic psychiatric 
disorder, one criterion for service connection.  38 C.F.R. 
§ 3.303 (2006).  The Board therefore reopens the claim.  


ORDER

New and material evidence having been added to the record 
after the last final denial of service connection for an 
acquired psychiatric disorder, the claim is reopened.  It is 
granted only to that extent.  


REMAND

The Board finds that adjudication of the merits of the 
reopened acquired psychiatric disorder claim must be deferred 
pending further evidentiary development.

In September 2006, the veteran and his wife testified before 
the undersigned.  The veteran's wife reported that her 
husband "recently" has been treated, and still is being 
treated, at the VA medical facility in Columbia, Missouri.  
Missing VA clinical records must be obtained on remand.  

As the reopened claim must be placed on remand status, the 
Board is of the opinion that additional service medical 
records, in the form of "mental hygiene" records concerning 
four days of in-patient care received at the U.S.A.F. 
Hospital at the Keesler A.F.B., Mississippi (date of 
admission being August 17, 1951; date of discharge being 
August 21, 1951), could be pertinent to the reopened claim.  
Those records should be obtained on remand.    

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that he may submit 
any additional information or evidence, 
lay or medical, that he believes is 
pertinent to his psychiatric disorder 
claim and which is not already of record.  
Also ask him to identify sources of any 
such evidence or information if he desires 
VA assistance to secure it.  If he does, 
then assist him in securing the missing 
items consistent with the duty to assist.

2.  Ensure that all missing VA clinical 
records, particularly those from the 
Columbia, Missouri, medical facility, are 
associated with the claims file.

3.  Contact the appropriate official 
entity or entities to obtain the veteran's 
"mental hygiene" records for treatment 
from August 17, 1951 to August 21, 1951, 
at the U.S.A.F. Hospital at Keesler 
A.F.B., in Mississippi.  Associate with 
the claims file the obtained records.  If 
the entity or entities contacted do not 
respond, make an appropriate follow-up 
inquiry.  If it is determined that 
additional records do not exist or are 
otherwise unavailable, then obtain written 
confirmation of such determination.  
Document inquiries made to, and responses 
from, the entities contacted.  

4.  After completing all of the above, 
determine whether any additional 
development is warranted.  If so, 
undertake such development.

5.  Thereafter, readjudicate the reopened 
claim based on a review of the entire 
record.  If the benefit sought remains 
denied, then issue a Supplemental 
Statement of the Case (SSOC) that includes 
a discussion of controlling law and 
regulations and all pertinent information 
and evidence added to the record since the 
issuance of the last SSOC in January 2006.  
Provide the veteran and his representative 
an opportunity to respond.  Then, if in 
order, return the appeal to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


